          Case 1:19-cv-01799-JPO Document 47 Filed 05/18/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



 MYL LITIGATION RECOVERY I LLC,                                 No. 1:19-CV-01799

                          Plaintiff,

                        v.

 MYLAN N.V., MYLAN INC., HEATHER BRESCH,
 PAUL B. CAMPBELL, KENNETH S. PARKS, and
 JOHN D. SHEEHAN,

                         Defendants.




                                 STIPULATION AND ORDER

               WHEREAS, the parties in this Action agree that re-briefing arguments considered

by this Court in In re Mylan N.V. Securities Litigation, No. 1:16-CV-07926 (JPO) (the “Class

Action”1) would serve neither the interest of judicial economy nor the interests of the parties;

               WHEREAS, the parties in the Action have further agreed to resolve certain issues

by stipulation rather than by motion;

               WHEREAS, on May 30, 2017, defendants filed a motion to dismiss the Amended

Class Action Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) in the Class

Action;

               WHEREAS, on March 28, 2018, this Court issued an opinion (the “March 2018

Opinion”) on the May 30, 2017 motion to dismiss in the Class Action;



    1
      On April 6, 2020, this Court in the Class Action issued an opinion and order certifying a
class pursuant to Federal Rules of Civil Procedure 23(a) and 23(b)(3).
         Case 1:19-cv-01799-JPO Document 47 Filed 05/18/20 Page 2 of 4




                WHEREAS, in the March 2018 Opinion, this Court granted in part and denied in

part the May 30, 2017 motion to dismiss the Class Action;

                WHEREAS, on July 6, 2018, Lead Plaintiffs in the Class Action filed a Second

Amended Class Action Complaint;

                WHEREAS, on August 6, 2018, defendants filed a partial motion to dismiss the

Second Amended Class Action Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6)

in the Class Action;

                WHEREAS, Plaintiff filed this Action on February 26, 2019;

                WHEREAS, on March 12, 2019, this Court accepted this Action as related to the

Class Action;

                WHEREAS, on March 29, 2019, this Court issued an opinion (the “March 2019

Opinion”) on the August 6, 2018 motion to dismiss in the Class Action;

                WHEREAS, in the March 2019 Opinion, this Court granted in part and denied in

part the August 6, 2018 motion to dismiss the Class Action;

                WHEREAS, on June 5, 2019, defendants filed a partial motion to dismiss this

Action pursuant to Federal Rule of Civil Procedure 12(b)(6);

                WHEREAS, on March 30, 2020, this Court issued an opinion (the “March 2020

Opinion”) on the June 5, 2019 motion to dismiss this Action;

                WHEREAS, in the March 2020 Opinion, this Court granted in part and denied in

part the June 5, 2019 motion to dismiss this Action;

                WHEREAS, on May 6, 2020, Plaintiff in this Action filed an amended Complaint

against Defendants Mylan N.V., Mylan Inc., Heather Bresch, Paul B. Campbell, Kenneth S.

Parks and John D. Sheehan;




                                                2
          Case 1:19-cv-01799-JPO Document 47 Filed 05/18/20 Page 3 of 4




               WHEREAS, Defendants in this Action and Plaintiff’s allegations in this Action

overlap in substantial part with the defendants in the Class Action and allegations in the Class

Action;

               IT IS HEREBY STIPULATED AND AGREED, by and among the parties,

through their undersigned counsel, that:

               1.         The Court’s March 2018 and March 2019 Opinions will apply in this

Action with equal force as if such Opinions had been issued in this Action, and the parties

expressly reserve any and all appellate rights relating thereto.

               2.         Defendants will serve an Answer to Plaintiff’s surviving claims on or

before June 12, 2020.

               3.         The parties will meet and confer regarding a schedule for discovery in this

Action, including reasonably coordinating such discovery with discovery in the Class Action to

the extent practicable.

               4.         This stipulation may be signed in counterparts and by email via PDF.




                                                   3
        Case 1:19-cv-01799-JPO Document 47 Filed 05/18/20 Page 4 of 4



Dated:
May 18, 2020
                                 CRAVATH, SWAINE & MOORE LLP,

                                          by
                                              /s/ David R. Marriott
                                             David R. Marriott
                                             Kevin J. Orsini
                                             Rory A. Leraris

                                          Worldwide Plaza
                                          825 Eighth Avenue
                                          New York, NY 10019
                                          (212) 474-1000
                                          dmarriott@cravath.com
                                          korsini@cravath.com
                                          rleraris@cravath.com

                                 Attorneys for Defendants

May 18, 2020
                                 LOWENSTEIN SANDLER LLP,

                                          by
                                               /s/ Michael J. Hampson
                                               Lawrence M. Rolnick
                                               Marc B. Kramer
                                               Michael J. Hampson
                                               1251 Avenue of the Americas
                                               New York, NY 10020
                                               (212) 262-6700

                                 Attorneys for Plaintiff

SO ORDERED

         May 18
Dated: _____________, 2020


______________________________
The Honorable J. Paul Oetken
United States District Judge




                                         4
